Order unanimously affirmed without costs. Memorandum: Plaintiff has failed to meet his burden of proving that the materials sought by defendants are exempt from disclosure (see generally, Koump v Smith, 25 NY2d 287, 294-295; Central Buffalo Project Corp. v Rainbow Salads, 140 AD2d 943, 944). The court did not abuse its discretion in denying plaintiff’s motion for a protective order. (Appeal from Order of Supreme Court, Erie County, Wolfgang, J. — Discovery.) Present — Green, J. P., Pine, Balio, Boehm and Davis, JJ.